DETAILED ACTION
This Office Action is in response to RCE filed on 12/6/2022 and Amendment filed on 11/14/2022.
Claims 1-22 are pending for examination. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/6/2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 6-7, filed “Claims 1, 12, and 19 have been amended”, with respect to the rejection(s) of claim(s) 1-22 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee (US20200266906A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-9, 12, 15-19, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US20190299928A1) in view of DiCarlo (US20200406727A1) and Lee (US20200266906A1).

	In regards to claim 1, Chan teaches a monitoring system configured to detect a status of a door for a component on a vehicle (Chan: abstract), the monitoring system comprising:
a sound sensor positioned within an auditory range of the door, wherein the sound sensor is configured to detect sound energy (Chan: Para 9 “a motion sensor configured to sense vehicle door open and close movement; a microphone configured to record sound patterns generated with targeted events”; Para 12 “the targeted events comprise … open and close of car door”; Para 21 “a method for detecting vehicle lock status is provided, which comprises: recording sound patterns after vehicle door open or close movement is sensed; transmitting sound files wirelessly; and wirelessly receiving and processing the sound files, detecting sound patterns to identify events, determining the vehicle lock status and displaying the vehicle lock status”)… ; and
a monitoring control unit in communication with the sound sensor, wherein the monitoring control unit is configured to receive the sound signal and analyze the sound signal to determine the status of the door (Chan: Para 13 “a controller connected to the motion sensor, microphone, wireless communication module, memory and battery respectively and configured to switch on or off the microphone and the wireless communication module according to signals provided by the motion sensor, and control the wireless communication module to transmit sound files wirelessly; and a smart phone for wirelessly receiving the sound files from the detector and displaying the vehicle lock status, wherein the smart phone is installed with a software application for processing the sound files, detecting sound patterns to identify events and determining the vehicle lock status”).
Yet Chan do not teach wherein the sound sensor is configured to detect sound energy of an open position of the door and a closed position of the door, and wherein the sound sensor is further configured to output a sound signal indicative of the sound energy.
However, in the same field of endeavor, DiCarlo teaches wherein the sound sensor is further configured to output a sound signal indicative of the sound energy (DiCarlo: Para 25 “a door closing on a vehicle may cause an impact sound wave. The impact sound wave caused by the closing door may be sensed and recorded by microphone 312. Processor 320 may process the recorded sound wave from microphone 312 and determine that the sound wave indicates that a door closing event has occurred. Processor 320 may determine the amplitude and frequency components of the recorded sound wave using processing techniques including, without limitation, Fast Fourier Transform, time domain digital signal processing, linearization, filtering, finite impulse response, or a combination thereof”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the monitoring system configured to detect a status of a door for a component on a vehicle of Chan with the feature of the sound sensor is further configured to output a sound signal indicative of the sound energy disclosed by DiCarlo. One would be motivated to do so for the benefit of “improve the functioning of the computer by reducing the computing resources consumed to detect vehicle door closing events (and, e.g., thereby freeing computing resources for other tasks, such as those directly and/or indirectly involved in transportation matching)” (DiCarlo: Para 20).
	Yet the combination of Chan and DiCarlo do not teach wherein the sound sensor is configured to detect sound energy of an open position of the door and a closed position of the door.
	However, in the same field of endeavor, Lee teaches wherein the sound sensor is configured to detect sound energy of an open position of the door and a closed position of the door (Lee: Para 20 “the specific signal is a change in magnitude of a sound heard inside a carriage of an electric train when its doors are opened or closed, and the control unit may determine that the specific signal is detected when a surrounding sound detected by the sound analyzing unit changes more than a threshold value within a predetermined period of time. In this case, the predetermined period of time may be equal to the predetermined interval, and the control unit calculates a total sound intensity of each of both halves of the predetermined period of time and determines that the specific signal is detected when the total sound intensity of one half is greater than that of the other half by the threshold value. In the present invention, the control unit determines that the specific signal is detected due to closing of doors of an electric train when the total sound intensity of a preceding half of said both halves is greater than that of a following half of said both halves by the threshold value, and that the specific signal is detected due to opening of doors of an electric train when the total sound intensity of the preceding half is smaller than that of the following half by the threshold value”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the monitoring system configured to detect a status of a door for a component on a vehicle of the combination of Chan and DiCarlo with the feature of wherein the sound sensor is configured to detect sound energy of an open position of the door and a closed position of the door disclosed by Lee. One would be motivated to do so for the benefit of “detects the change of the sound, namely, the door opening/closing based on the difference in the total signal strength (Lee: Para 116).

In regards to claim 4, the combination of Chan, DiCarlo, and Lee teaches The monitoring system of claim 1, and Chan further teaches the sound sensor is a microphone (Chan: Para 9 “a detector for detecting vehicle lock status is provided, which comprises: a motion sensor configured to sense vehicle door open and close movement; a microphone configured to record sound patterns generated with targeted events”).

In regards to claim 5, the combination of Chan, DiCarlo, and Lee teaches The monitoring system of claim 1, and Chan further teaches the sound sensor is an accelerometer (Chan: Para 9 “a detector for detecting vehicle lock status is provided, which comprises: a motion sensor configured to sense vehicle door open and close movement; a microphone configured to record sound patterns generated with targeted events”).

In regards to claim 6, the combination of Chan, DiCarlo, and Lee teaches The monitoring system of claim 1, and Chan further teaches the sound sensor is configured to detect the sound energy generated by the door as the door moves between a closed position and an open position (Chan: Para 9 “a motion sensor configured to sense vehicle door open and close movement; a microphone configured to record sound patterns generated with targeted events”; Para 12 “the targeted events comprise … open and close of car door”; Para 21 “a method for detecting vehicle lock status is provided, which comprises: recording sound patterns after vehicle door open or close movement is sensed; transmitting sound files wirelessly; and wirelessly receiving and processing the sound files, detecting sound patterns to identify events, determining the vehicle lock status and displaying the vehicle lock status”; Para 31 “Every vehicle, for example car, when being locked or opened by a remote key lock device, will generate a distinct mechanical sound by the locking mechanism. If you seat inside the car cabinet, close all the doors and windows, and press the remote key lock with open and close action, you can hear these sounds very clearly and crispy. The same case for starting the engine, turn off the side mirror, close the door, open the door etc. Each of these sounds has a very unique sound pattern and even can be distinguished by normal human hearing”).

In regards to claim 7, the combination of Chan, DiCarlo, and Lee teaches The monitoring system of claim 6, and Chan further teaches the monitoring control unit is further configured to recognize the sound energy caused by one or more latches, one or more hinges, or other portions of the door as the door moves between the closed position and the open position (Chan: Para 9 “a motion sensor configured to sense vehicle door open and close movement; a microphone configured to record sound patterns generated with targeted events”; Para 12 “the targeted events comprise … open and close of car door”; Para 21 “a method for detecting vehicle lock status is provided, which comprises: recording sound patterns after vehicle door open or close movement is sensed; transmitting sound files wirelessly; and wirelessly receiving and processing the sound files, detecting sound patterns to identify events, determining the vehicle lock status and displaying the vehicle lock status”; Para 31 “Every vehicle, for example car, when being locked or opened by a remote key lock device, will generate a distinct mechanical sound by the locking mechanism. If you seat inside the car cabinet, close all the doors and windows, and press the remote key lock with open and close action, you can hear these sounds very clearly and crispy. The same case for starting the engine, turn off the side mirror, close the door, open the door etc. Each of these sounds has a very unique sound pattern and even can be distinguished by normal human hearing”).

	In regards to claim 8, the combination of Chan, DiCarlo, and Lee teaches The monitoring system of claim 6, and DiCarlo further teaches a sound filter configured to filter, from the sound signal, sound that is unrelated to the sound energy generated by the door (DiCarlo: Para 37 “Sensor conditioning module 412 may process sensor data 410 using processes including, without limitation, linearization, amplification, filtering, frequency domain transformation, or a combination thereof”; Para 60 “the microphone (e.g., audio transducer) associated with chart 703 may sense sound from multiple sources in addition to the car door closing. Sound sources other than door closings (e.g. vehicle entertainment system, conversations, engine noise, nearby vehicles, external sounds, etc.) may be considered interference when detecting door closing events. Filtering and digital processing techniques may be used to reduce the effects of the sound interference and increase the accuracy of methods to detect door closing events using sound level signatures”).

	In regards to claim 9, the combination of Chan, DiCarlo, and Lee teaches The monitoring system of claim 1, and DiCarlo further teaches the monitoring control unit is configured to compare the sound signal in relation to a sound threshold to determine if the door is the open position or the closed position (DiCarlo: Para 60 “processor 320 may compare the amplitude and frequency components (e.g., a sound wave pattern) of the recorded sound wave to known sound wave patterns of door closing events to determine if a door closing event has occurred”).

As per claim 12, it recites A monitoring method for detecting a status of a door for a component on a vehicle having limitations similar to those of claim 1 and therefore is rejected on the same basis. 

As per claim 15, it recites A monitoring method for detecting a status of a door for a component on a vehicle having limitations similar to those of claim 6 and therefore is rejected on the same basis. 

As per claim 16, it recites A monitoring method for detecting a status of a door for a component on a vehicle having limitations similar to those of claim 7 and therefore is rejected on the same basis. 

As per claim 17, it recites A monitoring method for detecting a status of a door for a component on a vehicle having limitations similar to those of claim 8 and therefore is rejected on the same basis. 

As per claim 18, it recites A monitoring method for detecting a status of a door for a component on a vehicle having limitations similar to those of claim 9 and therefore is rejected on the same basis. 

	In regards to claim 19, Chan teaches A vehicle comprising:
	a component having a door configured to move between a closed position and an open position(Chan: Para 32 “The present disclosure utilizes the sound patterns recorded inside the car cabinet to analyze the sequence of events”; Para 9 “the detector is designed and sized to be attached to the vehicle door for sensing the vehicle door open and close movement”; i.e. the car cabinet would encompass component having a door); and
	a monitoring system configured to detect a status of the door(Chan: abstract), wherein the monitoring system comprises:
a sound sensor positioned within an auditory range of the door, wherein the sound sensor is configured to detect sound energy (Chan: Para 9 “a motion sensor configured to sense vehicle door open and close movement; a microphone configured to record sound patterns generated with targeted events”; Para 12 “the targeted events comprise … open and close of car door”; Para 21 “a method for detecting vehicle lock status is provided, which comprises: recording sound patterns after vehicle door open or close movement is sensed; transmitting sound files wirelessly; and wirelessly receiving and processing the sound files, detecting sound patterns to identify events, determining the vehicle lock status and displaying the vehicle lock status”)… ; and
a monitoring control unit in communication with the sound sensor, wherein the monitoring control unit is configured to receive the sound signal and analyze the sound signal to determine the status of the door (Chan: Para 13 “a controller connected to the motion sensor, microphone, wireless communication module, memory and battery respectively and configured to switch on or off the microphone and the wireless communication module according to signals provided by the motion sensor, and control the wireless communication module to transmit sound files wirelessly; and a smart phone for wirelessly receiving the sound files from the detector and displaying the vehicle lock status, wherein the smart phone is installed with a software application for processing the sound files, detecting sound patterns to identify events and determining the vehicle lock status”) and wherein the monitoring control unit is further configured to recognize the sound energy caused by one or more latches, one or more hinges, or other portions of the door as the door moves between the closed position and the open position (Chan: Para 9 “a motion sensor configured to sense vehicle door open and close movement; a microphone configured to record sound patterns generated with targeted events”; Para 12 “the targeted events comprise … open and close of car door”; Para 21 “a method for detecting vehicle lock status is provided, which comprises: recording sound patterns after vehicle door open or close movement is sensed; transmitting sound files wirelessly; and wirelessly receiving and processing the sound files, detecting sound patterns to identify events, determining the vehicle lock status and displaying the vehicle lock status”; Para 31 “Every vehicle, for example car, when being locked or opened by a remote key lock device, will generate a distinct mechanical sound by the locking mechanism. If you seat inside the car cabinet, close all the doors and windows, and press the remote key lock with open and close action, you can hear these sounds very clearly and crispy. The same case for starting the engine, turn off the side mirror, close the door, open the door etc. Each of these sounds has a very unique sound pattern and even can be distinguished by normal human hearing”).
Yet Chan do not teach wherein the sound sensor is configured to detect sound energy of an open position of the door and a closed position of the door, and wherein the sound sensor is further configured to output a sound signal indicative of the sound energy;
a sound filter configured to filter, from the sound signal, sound that is unrelated to the sound energy generated by the door.
However, in the same field of endeavor, DiCarlo teaches wherein the sound sensor is further configured to output a sound signal indicative of the sound energy (DiCarlo: Para 25 “a door closing on a vehicle may cause an impact sound wave. The impact sound wave caused by the closing door may be sensed and recorded by microphone 312. Processor 320 may process the recorded sound wave from microphone 312 and determine that the sound wave indicates that a door closing event has occurred. Processor 320 may determine the amplitude and frequency components of the recorded sound wave using processing techniques including, without limitation, Fast Fourier Transform, time domain digital signal processing, linearization, filtering, finite impulse response, or a combination thereof”);
	a sound filter configured to filter, from the sound signal, sound that is unrelated to the sound energy generated by the door (DiCarlo: Para 37 “Sensor conditioning module 412 may process sensor data 410 using processes including, without limitation, linearization, amplification, filtering, frequency domain transformation, or a combination thereof”; Para 60 “the microphone (e.g., audio transducer) associated with chart 703 may sense sound from multiple sources in addition to the car door closing. Sound sources other than door closings (e.g. vehicle entertainment system, conversations, engine noise, nearby vehicles, external sounds, etc.) may be considered interference when detecting door closing events. Filtering and digital processing techniques may be used to reduce the effects of the sound interference and increase the accuracy of methods to detect door closing events using sound level signatures”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the monitoring system configured to detect a status of a door for a component on a vehicle of Chan with the feature of the sound sensor is further configured to output a sound signal indicative of the sound energy; a sound filter configured to filter, from the sound signal, sound that is unrelated to the sound energy generated by the door disclosed by DiCarlo. One would be motivated to do so for the benefit of “improve the functioning of the computer by reducing the computing resources consumed to detect vehicle door closing events (and, e.g., thereby freeing computing resources for other tasks, such as those directly and/or indirectly involved in transportation matching)” (DiCarlo: Para 20).
	Yet the combination of Chan and DiCarlo do not teach wherein the sound sensor is configured to detect sound energy of an open position of the door and a closed position of the door.
	However, in the same field of endeavor, Lee teaches wherein the sound sensor is configured to detect sound energy of an open position of the door and a closed position of the door (Lee: Para 20 “the specific signal is a change in magnitude of a sound heard inside a carriage of an electric train when its doors are opened or closed, and the control unit may determine that the specific signal is detected when a surrounding sound detected by the sound analyzing unit changes more than a threshold value within a predetermined period of time. In this case, the predetermined period of time may be equal to the predetermined interval, and the control unit calculates a total sound intensity of each of both halves of the predetermined period of time and determines that the specific signal is detected when the total sound intensity of one half is greater than that of the other half by the threshold value. In the present invention, the control unit determines that the specific signal is detected due to closing of doors of an electric train when the total sound intensity of a preceding half of said both halves is greater than that of a following half of said both halves by the threshold value, and that the specific signal is detected due to opening of doors of an electric train when the total sound intensity of the preceding half is smaller than that of the following half by the threshold value”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the monitoring system configured to detect a status of a door for a component on a vehicle of the combination of Chan and DiCarlo with the feature of wherein the sound sensor is configured to detect sound energy of an open position of the door and a closed position of the door disclosed by Lee. One would be motivated to do so for the benefit of “detects the change of the sound, namely, the door opening/closing based on the difference in the total signal strength (Lee: Para 116).

	In regards to claim 21, the combination of Chan and DiCarlo teaches The monitoring system of claim 9,
	Yet the combination of Chan and DiCarlo do not teach determine that the door is in the closed position in response to the sound signal being less than the sound threshold; and
	determine that the door is in the open position in response to the sound signal being equal to or exceeding the sound threshold.
	However, in the same field of endeavor, Lee teaches determine that the door is in the closed position in response to the sound signal being less than the sound threshold; and
	determine that the door is in the open position in response to the sound signal being equal to or exceeding the sound threshold (Lee: Para 20 “the specific signal is a change in magnitude of a sound heard inside a carriage of an electric train when its doors are opened or closed, and the control unit may determine that the specific signal is detected when a surrounding sound detected by the sound analyzing unit changes more than a threshold value within a predetermined period of time… the control unit determines that the specific signal is detected due to closing of doors of an electric train when the total sound intensity of a preceding half of said both halves is greater than that of a following half of said both halves by the threshold value, and that the specific signal is detected due to opening of doors of an electric train when the total sound intensity of the preceding half is smaller than that of the following half by the threshold value”; Para 111 “when doors are opened, generally a loud sound (i.e., noise) is suddenly heard from the surroundings, and on the other hand, when doors are closed, the sound suddenly decreases remarkably”; Para 113 “the control unit 110 divides the PDM temporally into a first half 1010 and a second one 1020, and obtains the total power for each half. That is, it obtains summed values 1011 and 1021 of PoMDB vectors pertaining to each of the first half 1010 and the second half 1020. Then, the control unit 110 compares the difference between the summed values 1011 and 1021 with a preset threshold (S100), and determines that a signal at the time of door opening (or closing) of the electric train is detected (S102) if the difference is larger than the preset threshold (S101)”; Para 114 “The decision on whether the sound change is caused from the door closing or the door opening is based on which part of both halves is greater in the total power. That is, it is determined that the door is closed if the total power of the first half 1010 is greater, and it is determined that the door is opened if the total power of the second half 1020 is greater”; Para 116 “if the total signal strength of the first half is greater than that of the second half by more than a predetermined threshold, the control unit 110 determines that the auxiliary signal for verification, namely, the sound change due to the door closing is detected. On the contrary, if the total signal strength of the first half is smaller than the that of the second half by more than a predetermined threshold, it determines that the auxiliary signal for verification, namely, the sound change due to the door opening is detected”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the monitoring system configured to detect a status of a door for a component on a vehicle of the combination of Chan and DiCarlo with the feature of determine that the door is in the closed position in response to the sound signal being less than the sound threshold; and
determine that the door is in the open position in response to the sound signal being equal to or exceeding the sound threshold disclosed by Lee. One would be motivated to do so for the benefit of “detects the change of the sound, namely, the door opening/closing based on the difference in the total signal strength (Lee: Para 116).

As per claim 22, it recites A monitoring method for detecting a status of a door for a component on a vehicle having limitations similar to those of claim 21 and therefore is rejected on the same basis. 

Claim 2-3, 10-11, 13-14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US20190299928A1) in view of DiCarlo (US20200406727A1) and Lee (US20200266906A1) further in view of Munger (US20150268090A1).

	In regards to claim 2, the combination of Chan, DiCarlo, and Lee teaches The monitoring system of claim 1, 
Yet the combination of Chan, DiCarlo, and Lee do not teach the sound sensor is within an internal chamber of the component.
However, in the same field of endeavor, Munger teaches the sound sensor is within an internal chamber of the component (Munger: Para 102 “As can be seen in this cross-sectional view, sensor device 700 is shown located within cavity 800 of structure 802. As depicted, structure 802 may take various forms. For example, structure 802 may be landing gear door 128, hinge 600, or some other suitable structure”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the monitoring system configured to detect a status of a door for a component on a vehicle of the combination of Chan, DiCarlo, and Lee with the feature of the sound sensor is within an internal chamber of the component disclosed by Munger. One would be motivated to do so for the benefit of “a method and apparatus for identifying the position of a deployment system. The deployment system includes a door or other device that may be deployed in different positions. (Munger: Para 31).

In regards to claim 3, the combination of Chan, DiCarlo, Lee, and Munger teaches The monitoring system of claim 1, and Munger further teaches the sound sensor is mounted on the component (Munger: Para 104 “sensor device 700 may be flush mounted to structure 802, mounted on structure 802, or associated with the structure other than being located in cavity 800. In other illustrative examples, sensor device 700 may be bolted or fastened to structure 802 or integrated as part of structure 802”).

In regards to claim 10, the combination of Chan, DiCarlo, Lee, and Munger teaches The monitoring system of claim 1, and Munger further teaches the component comprises a cargo bay (Munger: Para 42 “examples of doors that may be used for door 210 include a landing gear door, a vent door, a maintenance door, a fuel door, an inspection hatch, a cargo hatch, a passenger door, and other suitable types of doors that may be on aircraft 100”; i.e. cargo hatch indicate the presence of a cargo bay).

In regards to claim 11, the combination of Chan, DiCarlo, Lee, and Munger teaches The monitoring system of claim 1, and Munger further teaches the component comprises a fuel tank(Munger: Para 42 “examples of doors that may be used for door 210 include a landing gear door, a vent door, a maintenance door, a fuel door, an inspection hatch, a cargo hatch, a passenger door, and other suitable types of doors that may be on aircraft 100”; i.e. fuel door indicate the presence of a fuel tank).

As per claim 13, it recites A monitoring method for detecting a status of a door for a component on a vehicle having limitations similar to those of claim 2 and therefore is rejected on the same basis. 

As per claim 14, it recites A monitoring method for detecting a status of a door for a component on a vehicle having limitations similar to those of claim 3 and therefore is rejected on the same basis. 

	In regards to claim 20, the combination of Chan, DiCarlo, and Lee teaches The vehicle of claim 19,
	Yet the combination of Chan, DiCarlo, and Lee do not teach the component comprises one or both of a cargo bay or a fuel tank.
However, in the same field of endeavor, Munger teaches the component comprises one or both of a cargo bay or a fuel tank (Munger: Para 42 “examples of doors that may be used for door 210 include a landing gear door, a vent door, a maintenance door, a fuel door, an inspection hatch, a cargo hatch, a passenger door, and other suitable types of doors that may be on aircraft 100”; i.e. fuel door indicate the presence of a fuel tank; i.e. cargo hatch indicate the presence of a cargo bay).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the monitoring system configured to detect a status of a door for a component on a vehicle of the combination of Chan and DiCarlo with the feature of the component comprises one or both of a cargo bay or a fuel tank disclosed by Munger. One would be motivated to do so for the benefit of “a method and apparatus for identifying the position of a deployment system. The deployment system includes a door or other device that may be deployed in different positions. (Munger: Para 31).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668